DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Nicholas Pfeifer on May 24, 2022.

The application has been amended as follows: 


14. (Currently Amended) A method of securing a cervical plate to a fastener, the method comprising the steps of:  	providing the cervical plate having a first surface, a second surface, and a thickness therebetween thereby establishing a lateral surface, wherein at least a portion of the lateral surface includes a thread receipt;  	providing the fastener having a distal end and a proximal end establishing a body and longitudinal axis therebetween, the body having a thread at least partially disposed around a surface of the body, wherein the thread is configured to at least partially engage the thread receipt on the cervical plate;  	initially inserting the fastener partially through a surface of a bone independently from the cervical plate;  	transversely translating the cervical plate relative to the longitudinal axis of the fastener to bring the thread receipt of the cervical plate into abutting relation with the thread of the fastener, wherein the step of initially inserting the fastener occurs prior to abutting the thread receipt of the cervical plate adjacent to the thread of the fastener; and  	rotating the fastener such that the thread of the fastener at least partially engages the thread receipt of the cervical plate.

19. (Currently Amended) A method of securing a first interacting element to a second interacting element, the method comprising the steps of:  	providing a first interacting element having a first surface, a second surface, and a thickness therebetween thereby establishing a lateral surface, wherein at least a portion of the lateral surface is semi-circular and includes a thread receipt;  	providing a second interacting element having a distal end and a proximal end establishing a body and longitudinal axis therebetween, the body having a first thread at least partially disposed around a first portion of a surface of the body and a second thread partially disposed around a second portion of the surface of the body, wherein the first thread is configured to at least partially engage the thread receipt on the first interacting element and the second thread is configured to at least partially be disposed through a surface of an object;  	rotatably inserting the second thread of the second interacting element at least partially through the surface of the object, wherein the second interacting element is partially inserted through the surface of the object separately from the first interacting element; 	 transversely translating the first interacting element relative to the longitudinal axis of the second interacting element to bring the thread receipt of the first interacting element into abutting relation with the first thread of the second interacting element, wherein the step of rotatably inserting the second interacting element occurs prior to  transversely translating the first interacting element to bring the thread receipt of the first interacting element into abutting relation with [[to]] the thread of the second interacting element; and  	rotating the second interacting element such that the first thread of the second interacting element at least partially engages the thread receipt of the first interacting element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775